Case: 20-60683     Document: 00516109628         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 29, 2021
                                  No. 20-60683                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Njenu Doh Noela,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 327 544


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Njenu Doh Noela, a native and citizen of Cameroon, petitions for
   review of the decision of the Board of Immigration Appeals (BIA) affirming
   the denial by the immigration judge (IJ) of her applications for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60683       Document: 00516109628          Page: 2     Date Filed: 11/29/2021




                                     No. 20-60683


   (CAT). Doh Noela does not argue, as she did before the BIA, that she was
   wrongfully denied counsel in her hearing before the IJ. Accordingly, she has
   abandoned this issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003).
            Through counsel, Doh Noela asserts that the IJ “cherry pick[ed]
   minor inconsistencies” to reach an adverse credibility finding and that the
   IJ’s credibility finding did not extend to certain issues that were not in dispute
   during the trial, such as her identity as an indigenous person of the former
   United Nations Trust Territory of Southern Cameroons. She contends that
   the third-country transit bar that the IJ applied to her asylum claim has since
   been vacated by the United States District Court for the District of Columbia
   and that she is eligible for asylum, withholding of removal, and protection
   under the CAT based on her past persecution, in the form of threats and
   beatings, and her well-founded fear of future persecution, because of her
   membership in that particular social group.
            Regardless whether the third-country transit bar applies, Doh Noela’s
   asylum claim would also be subject to the IJ’s adverse credibility
   determination.     As to her challenge to the credibility determination, a
   factfinder may rely on any inconsistencies in making a credibility
   determination, and the inconsistencies need not go to the heart of the
   petitioner’s claim. See Avelar-Oliva v. Barr, 954 F.3d 757, 763-64 (5th Cir.
   2020); 8 U.S.C. § 1158(b)(1)(B)(iii).        Moreover, although Doh Noela
   contends that there is undisputed documentary evidence regarding her
   ethnic identity, this evidence alone is not sufficient to demonstrate that she
   is entitled to the requested relief. See Zhang v. Gonzales, 432 F.3d 339, 344-
   45 (5th Cir. 2005). The BIA supported its determination with multiple
   specific reasons based on the record, including: (1) Doh Noela’s testimony
   that she blindly followed an unknown man at the airport during her escape
   from Cameroon; (2) her inability to clearly explain how she was recruited by



                                           2
Case: 20-60683      Document: 00516109628           Page: 3    Date Filed: 11/29/2021




                                     No. 20-60683


   the Southern Cameroon National Council (SCNC) or when she attended
   SCNC meetings; (3) the implausibility of her professed lack of knowledge
   regarding the facility in which she was detained; (4) inconsistencies in her
   testimony about whether she walked home after her 21-day detention; and
   (5) the implausibility of her story about being beaten during her detention in
   light of her failure to mention, until prompted by the IJ, any subsequent
   wound care she received at the hospital. Doh Noela has not explained the
   inconsistencies or implausible scenarios, refuted the IJ’s determinations
   concerning affidavits that she provided, or shown that based on the “totality
   of the circumstances, it is plain that no reasonable fact-finder could make
   such an adverse credibility ruling.” See Avelar-Oliva, 954 F.3d at 767
   (internal quotation marks and citation omitted). Therefore, the BIA’s
   adverse credibility determination is supported by substantial evidence. See
   id.; Wang v. Holder, 569 F.3d 531, 538-39 (5th Cir. 2009). The adverse
   credibility determination is fatal to all her claims as the factual basis for her
   claims was the same and the denial of relief turned on the assessment of her
   credibility. See Suate-Orellana v. Barr, 979 F.3d 1056, 1061 (5th Cir. 2020);
   Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
          The petition for review is DENIED.




                                          3